DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 9 and 20 have been amended
Claims 1-20 are pending.
	
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Povsner on January 28, 2022.

6.	CLAIMS:
Please amend claims as follows:
1. (Currently Amended) An encryption device, comprising:
a counter configured to generate a first timestamp for a first time;
an encryption/decryption unit configured to concatenate security data and the first   timestamp into concatenated data, encrypt the concatenated data into encryption data, transmit the encryption data to a memory device, and decrypt read data transmitted from the memory device into decryption data; and
a timer configured to request that the counter and the encryption/decryption unit update a timestamp, such that  the timestamp of the encryption data of the memory device is updated from the first timestamp to a second timestamp for a second time,
wherein checking logic implemented by the encryption device is configured to check whether a decryption timestamp of the decryption data is identical to the first timestamp before updating the timestamp of the encryption data of the memory device to the second timestamp.

9. (Previously Presented) A system on chip (SoC), comprising:
a processor configured to generate security data;
a counter configured to generate a timestamp to be concatenated with the security data;
an encryption/decryption unit configured to concatenate the security data and the timestamp into concatenated data, encrypt the concatenated data into encryption data, and transmit the encryption data to a memory device in response to a write command of the processor for storing the security data in the memory device, and decrypt read data transmitted from the memory device into decryption data in response to a request of a timer or a request of the processor; and
the timer, wherein the timer is configured to periodically request an update of the timestamp of the encryption data stored in the memory device,
the previously-concatenated timestamp.

20. (Currently Amended) The electronic device of claim 19, wherein the encryption/decryption unit is further configured to, when the timestamp of the encryption data is identical to the first timestamp, output the security data to the processor, in response to a request of the processor.



Response to Arguments
7.	Applicant’s arguments filed on December 23, 2021 have been fully considered and they are persuasive.

Allowable Subject matter
8.	Claims 1-20 are allowed over prior art of record.


The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder In claims 1 and 9, a … device comprising:
A counter configured to generate…, an encryption/decryption unit configured to concatenate…, a timer configured to request.
A review of paragraphs 0033, 0041 and 0045 indicates that the encryptor, which is comprised of the components the encryption/decryption unit, counter and timer, is implemented as circuitry or as a processor executing software, wherein the processor may be a CPU, image signal processing unit, DSP, GPU, or VPU. Therefore, sufficient structure exist for performing the cited functions in the claim limitations.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph.



Examiner’s Statement of Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance:
Newly amended independent claims 1, 9, and 15 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 7-11 of the remarks filed on December 23, 2021. The prior art of record do not teach including a first timestamp on encrypted data to be stored in memory; subsequently, decrypting the encrypted data and determining if a timestamp is equal to the first timestamp before updating the first timestamp within the decrypted data to a second timestamp. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 2-8, 10-14, and 16-20 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438